Title: To Benjamin Franklin from Roze de Chantoiseau, 5 March 1783
From: Roze de Chantoiseau, ——
To: Franklin, Benjamin


MonsieurCe 5 mars 1783.
Vous m’aviés fait esperer que vous me feriés part de vos sentimens et observations Sur Le Tresor National, ou Banque Gle. de credit public dont jai eu Lhonneur de vous adresser Le Plan il y a près d’un mois.
Votre Silence, Monsieur, me donneroit Lieu de craindre que votre Santé ne Se soit trouvée alterée Si je n’avois bien plus de raisons d’apprehender que cet objet plus reflechi, n’ait pas repondû a Lidée avantageuse que Son Excellence m’avoit parû en avoir conçûe.
Je Sens bien que ce Plan est encore loin de La perfection qu’il est Susceptible d’atteindre, mais J’ose me flatter qu’a l’aide de vos Lumieres et de vos Conseils, Il sera au moins tel qu’il poura (Ainsi que je l’ai annoncé,) operer, non Seulement La liquidation des dettes d’un Etat,
Sans en dimminuer les revenus,
ny en aggraver Les Charges,
mais encore procurer deux cent, même trois cent pour cent de Benefice, à une partie des cooperateurs, cest a dire des Endosseurs. Vous m’entendés, cela Suffit.
Je suis en attendant lhonneur de votre reponse avec un tres profond respect Monsieur Votre tres humble et tres obeisst. Serviteur
Roze DE CHANTOISEAU

P.S. Je me Suis defait en votre Faveur de la feuille de Papier dont vous m’aviés fait Cadeau. J’ose me flatter que vous vous voudrés bien la remplacer par une Autre et que vous ne douterés point que je ne la conserve comme un gage tres precieux./.

 
Notation: Roze de Chantoiseau, Paris 5 Mars. 1783
